Citation Nr: 0306397	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  00-17 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for psoriatic arthritis, 
including secondary to service-connected psoriasis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from February 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
psoriatic arthritis.  

In May 2001, the Board remanded the case to the RO for 
further development.  It has now been returned to the Board 
for appellate review.  

In a July 2001 statement, the veteran raised a claim for an 
increased rating for his service-connected arthritis of the 
lumbosacral spine.  This issue has not been adjudicated by 
the RO and is not currently before the Board.  It is referred 
to the RO for appropriate development.  Additionally, in her 
Informal Hearing Presentation in support of the veteran's 
claim, the veteran's representative raised a claim for 
service connection for osteoarthritis, including secondary to 
the service-connected lumbosacral spine disability.  This 
issue has also not been adjudicated by the RO and is referred 
to the RO for appropriate development.  With regard to the 
current claim, since psoriatic arthritis and osteoarthritis 
are distinctly different disease processes, the Board has 
interpreted this to be a new and separate claim that is not 
inextricably intertwined with the current claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran has not been diagnosed with psoriatic 
arthritis.  




CONCLUSION OF LAW

Psoriatic arthritis was not incurred in or aggravated by 
service and is not proximately due to the service-connected 
psoriasis.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.309(a), 3.310(a) (2002); 38 C.F.R. § 3.307 (as amended by 
67 Fed. Reg. 67792-677793 (Nov. 7, 2002)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, the Board's remand, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the claim, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decisions.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made and informed the veteran that his 
original claims folder was missing, and that his rebuilt 
claims folder did not contain service medical records.  In 
March 2003, a service medical record was located and it 
showed that the veteran was treated for acute, catarrhal 
nasopharyngitis.  In the Board's May 2001 remand, the veteran 
was informed of the enactment of the VCAA.  A July 2001 RO 
letter also advised the veteran of the additional evidence 
needed and VA's assistance in this regard.  In the November 
2002 supplemental statement of the case, the new regulations 
were outlined for the veteran and it was explained that he 
was responsible for submitting private treatment reports, 
although with the appropriate release forms they would be 
requested on his behalf.  VA treatment reports and records 
from Federal agencies would be obtained by VA, unless they 
were reported to be unavailable.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claims and identified the evidence that 
VA was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim adjudicated herein.  No further 
assistance is indicated in substantiating it.  Service 
personnel records, available service medical records, and VA 
and private treatment records are associated with the file.  
The veteran was afforded two VA examinations and opinions 
were included with the examination reports.  Reasonable 
attempts have been made by VA to locate the veteran's 
complete service medical records and missing claims folder.  
In March 2003, one record was located which showed that the 
veteran was treated for nasopharyngitis.  Nevertheless, as 
the determination herein is based on a finding of no 
demonstration of current disability, there is no indication 
that, with resolution of doubt in the veteran's favor, the 
availability of any additional records would change the 
outcome of the decision.  There is no indication that there 
exists any outstanding available evidence which has a bearing 
on this case that has not been obtained.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of this appeal and 
have not identified any additional pertinent evidence that 
has not been associated with the record.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

If there is no evidence of a chronic condition during 
service, or within an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in, or aggravated by, service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.309; 38 C.F.R. § 3.307 (as amended by 67 Fed. Reg. 67792-
677793 (Nov. 7, 2002)).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability. When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
is also compensable under 38 C.F.R. § 3.310(a).  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The veteran's original claims folder is missing and his 
complete service medical records are not contained in his 
rebuilt claims folder.  The RO made attempts to reconstruct 
or obtain pertinent evidence.  In March 2003, an additional 
service medical record was located which showed that the 
veteran was treated for nasopharyngitis.  A service record 
indicates that the veteran was treated in service for a skin 
condition and a back injury; and service connection for 
psoriasis and lumbosacral strain have been in effect for many 
years.  Presently, the veteran asserts that he has psoriatic 
arthritis in multiple joints that is related to his service-
connected psoriasis.  However, the current medical evidence 
does not indicate that the veteran has been diagnosed with 
psoriatic arthritis.  Private medical records indicate that 
the veteran underwent back and neck surgery in 1998.  He had 
been diagnosed with severe spinal cord compression of the 
cervical spine, and cervical and lumbar stenosis.  Upon VA 
examination in April 2000, the veteran was diagnosed with 
degenerative arthritis of the neck, back and elbows.  X-rays 
confirmed the diagnosis and there were no clinical signs to 
suggest that he had psoriatic arthritis such as skin lesions 
or pitting of the nails.  Similar findings were made upon VA 
examination in September 2002.  The examiner noted that the 
veteran had not been taking any immunosuppressive or oral 
medications for his psoriasis, and he did not have any active 
psoriatic lesions on the skin or in the nails.  It was opined 
the lesions on his head were more likely due to sun damage 
rather than psoriasis.  The examiner concluded that the 
veteran had generalized osteoarthritis or degenerative 
arthritis, and that the disease process could not be related 
to the veteran's psoriasis without resort to speculation.  

Without competent clinical evidence of a diagnosis of 
psoriatic arthritis, service connection for such disability 
may not be granted, including on a secondary basis.  It is 
well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court of 
Appeals for Veterans Claims noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a clinically 
diagnosed disability.  The veteran has not been diagnosed 
with psoriatic arthritis.  Accordingly, the preponderance of 
the evidence is against the claim, and the claim for service 
connection for psoriatic arthritis, including secondary to 
service-connected psoriasis, must be denied.  See Gilbert, 
supra.  

To the extent that the veteran is offering his own statements 
to demonstrate that he has psoriatic arthritis, or that his 
currently diagnosed degenerative arthritis is causally 
related to his service-connected psoriasis, the Board notes 
that, as a lay person he is not capable of opining on matters 
requiring medical knowledge, such as medical diagnosis or 
medical causation.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) (a layperson is generally not capable of opining 
on matters requiring medical knowledge), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, his opinion is not sufficient to 
establish service connection for the disability on any basis.  


ORDER

Service connection for psoriatic arthritis, including 
secondary to service-connected psoriasis, is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

